Exhibit 10.1

 



EXP WORLD HOLDINGS, INC.

 

EMPLOYMENT AGREEMENT

 

Alan Goldman

 

 

This Employment Agreement (this “Agreement”) is entered into by and between eXp
World Holdings, Inc., a Delaware corporation (hereinafter referred to as the
“Company”), and Alan Goldman (hereinafter referred to as “Executive”), dated and
effective as of the Effective Date defined in Section 1 below.

 

WHEREAS, the parties previously agreed to an Offer of Employment dated February
22, 2016 (“Initial Offer”), pursuant to which Executive continues to be employed
by the Company, and the Company and Executive now wish to enter into this
Agreement to establish the amended terms and conditions of such continuing
employment.

 

Accordingly, the parties hereto agree as follows:

 

1.       At-Will Employment. This Agreement will be effective as of the date it
is signed by Executive (the “Effective Date”). Executive’s employment pursuant
to this Agreement shall be terminable at-will and, as such, either Executive or
the Company may terminate Executive’s employment without notice and for any
reason, subject to the severance provisions of Section 5.

 

2.       Scope of Employment.

 

2.1       Duties. Executive will continue to serve as the Chief Financial
Officer of the Company and will faithfully perform for the Company the duties of
said office, including without limitation (i) the duties described in
“Attachment A,” (ii) such other duties as shall be specified and designated from
time to time by the Company’s Chief Executive Officer or Board of Directors, and
(iii) compliance by Executive with all written policies of the Company that are
applicable to executive officers of the Company, including but not limited to
the EXP World Holdings, Inc., Insider Trading Policy for Officers and Directors
(the “Insider Trading Policy”), the eXp Realty LLC Employee Guidebook (the
“Employee Guidebook”),, and such other policies and procedures as may be
applicable to or adopted by the Company from time to time. Executive hereby
agrees to provide signed acknowledgments of both the Insider Trading Policy and
the Employee Guidebook within five (5) business days of the Effective Date of
this Agreement. In his capacity as an officer of the Company, Executive will
report to and operate under the oversight of the Chief Executive Officer and the
Board of Directors. Upon request of the Company, Executive may also serve as a
director of the Company and as an officer and/or a director of subsidiaries of
the Company for no additional compensation.

 

2.2       Time Commitment. Executive shall devote substantially all of
Executive’s business time and effort to the performance of Executive’s duties
hereunder. Provided that the following activities do not interfere with
Executive’s duties hereunder, and provided that the following activities do not
violate Executive’s covenant against competition as described in Section 6.2
hereof, Executive may perform personal, charitable and other business
activities, including, without limitation, serving as an officer or director of
one or more other professional organizations or businesses, or charitable
non-profit organizations.

 

3.       Compensation and Benefits.

 

3.1       Salary. From the Effective Date, the Company will pay Executive a
salary at the rate of $225,000 per annum (the “Annual Salary”). The Annual
Salary will be subject to applicable tax withholdings and deductions and paid in
accordance with the customary payroll practices of the Company applicable to
senior executives generally. The Company anticipates that the Compensation
Committee of the Board of Directors (the “Compensation Committee”) will review
Executive’s Annual Salary every six months and may modify the Annual Salary from
time to time by an amount and on such conditions as may be approved by the
Compensation Committee and by the Board of Directors.

 

 

 

 1 

 

 

3.2       Signing Bonus. Within ten (10) days after the Effective Date, the
Company will provide Executive with a one-time cash bonus of $70,625.00
(“Signing Bonus”), which will be subject to required withholdings and
deductions, as further consideration for the covenants and obligations imposed
on Executive by this Agreement.

 

3.3       Discretionary Annual Performance Bonus. Executive will also be
eligible to earn an annual discretionary performance-based bonus for each
calendar year in which Executive is employed, commencing with calendar year
2017, in an amount up to $50,000 (“Annual Bonus”), with the actual amount to be
determined and approved at the discretion of the Compensation Committee and
approved by the Board of Directors. As of the present time, the Company
anticipates that the following factors, without limitation, will be considered
in determining any Annual Bonus for 2017:

 

(a)       achievement of Company goals and objectives, including, without
limitation, the development of improved predictive financial modeling for the
Company;

 

(b)       achievement of departmental goals and objectives, including, without
limitation: (i) streamlining and improving efficiency of agent pay in
collaboration with the Company’s Chief Executive Officer, Vice President of
Agent Experience, Chief Product and Technology Officer, Brokerage Operations,
and others; and (ii) developing additional financial controls which will be
required of an accelerated filer and/or by the Sarbanes Oxley Act; and

 

(c)       additional criteria, subject to approval by the Compensation Committee
and Board of Directors, including subjective and objective individual
performance goals to be established by the Chief Executive Officer after
consultation with Executive (which the Company anticipates will occur within
ninety (90) days from the Effective Date).

 

The Company anticipates that the performance metrics and the maximum amount of
the potential Annual Bonus will be reviewed every six months by the Compensation
Committee, which will make recommendations to the Board of Directors concerning
any appropriate adjustments.

 

To be eligible to earn an Annual Bonus, Executive must: (i) be employed by the
Company on the date that the Company designates for the payment of executive
bonuses, which shall be in the calendar year following the performance year;
(ii) must be in full compliance with the law and all Company policies in the
performance of his duties pursuant to this Agreement; and (iii) must not have
engaged in any material breach of this Agreement or any other contractual
obligation to the Company. The Compensation Committee and Board of Directors
will determine in good faith and in their sole discretion whether and to what
extent the agreed-upon goals are satisfied each year. If earned, the Annual
Bonus will be paid in accordance with the Company’s general policies for payment
of annual executive bonuses.

 

3.4       Equity Compensation. Executive previously received a stock option
award agreement pursuant subject to the terms of the Company’s 2015 Equity
Incentive Plan (the “Equity Plan”) for up to 500,000 option shares with a grant
date of March 16, 2016 (the “Option Award”). In addition, Executive previously
received a restricted stock grant subject to the terms of the Equity Plan for up
to 100,000 shares subject to a quarterly vesting schedule such that the shares
of restricted stock would be 100% vested after 12 months of continuous
employment.

 

3.5       Benefits. During Executive’s employment with the Company pursuant to
this Agreement, Executive will be permitted to participate in any group medical,
life, hospitalization or disability insurance plans, health programs, pension
and profit sharing plans, 401(k) plan, relocation programs and similar benefits
that may be available to other senior executives of the Company generally, with
the adoption or maintenance of such plans to be in the discretion of the
Company, on the same generally-applicable terms and conditions of the plan or
program as applicable to such other senior executives, in each case to the
extent that Executive is eligible under the terms of such plans or programs. The
Company reserves the right to change or terminate its employee benefit plans and
programs at any time, not including any vested equity rights or awards granted
to Executive.

 

3.6       Paid Time Off. Executive will be entitled to accrue paid time off
(“PTO”) at the approximate rate of four (4) weeks (160 hours) per year, subject
to, and for use in accordance with, the Company policy on PTO.

 

3.7       Expenses. The Company will pay or reimburse Executive for all
reasonable out-of-pocket expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, provided
that Executive shall submit such expenses in accordance with the policies
applicable to senior executives of the Company generally.

 

 

 

 2 

 

 

4.       Termination of Employment. The Company may terminate Executive’s
employment for any reason or for no reason, with or without Cause (as defined
herein below), subject to the severance provisions in Sections 4 and 5 of this
Agreement.

 

4.1       Termination Upon Executive’s Death or Disability.

 

(a)       In the event Executive becomes “Disabled” as defined herein, the
Company or Executive will have the right, to the extent permitted by law, to
terminate the employment of Executive upon at least ninety (90) days’ prior
written notice to the other party, provided that the Company will not have the
right to terminate Executive’s employment in accordance with this Section 4.1(b)
if, (i) in the opinion of a qualified physician reasonably acceptable to both
parties, it is reasonably certain that Executive will be able to resume his
duties on a regular full-time basis within one hundred eighty (180) days of the
date that the notice of such termination is delivered, and (ii) upon the
expiration of such one hundred eighty (180) day period, Executive has resumed
his duties on a regular full-time basis. For purposes of this Agreement, the
terms “Disabled” or “Disability” shall mean Executive is unable to perform the
essential functions of his position with or without reasonable accommodation.

 

(b)       Upon Executive’s death, or the termination of Executive’s employment
by virtue of Disability, Executive, or Executive’s estate or beneficiaries in
the case of the death of Executive, shall have no right to receive any
compensation or benefit hereunder on and after the effective date of the
termination of Executive’s employment (the “Termination Date”), except that: (i)
Executive, or Executive’s estate or beneficiaries shall be entitled to receive,
within the time periods specified by applicable law and any applicable plan,
Executive’s Annual Salary earned through the Termination Date, any other
benefits that are earned and accrued under this Agreement prior to the
Termination Date, and equity compensation pursuant to any applicable plan or
award; and (ii) Executive or, in the event of the death of Executive,
Executive’s estate or beneficiaries, shall be entitled to reimbursement of all
reimbursable expenses incurred by Executive prior to the Termination Date.

 

4.2       Termination by the Company for Cause.

 

(a) The Company may terminate Executive’s employment at any time for “Cause” if
the Company determines in good faith that any of the following have occurred:

 

(i)       Executive’s commission of any felony or other crime involving moral
turpitude or dishonesty;

 

(ii)       Executive’s commitment of an act of fraud, theft, dishonesty or
breach of fiduciary duty related to the Company or the performance of
Executive’s duties hereunder;

 

(iii)       Executive’s violation of any law, rule or regulation (other than
traffic violations, misdemeanors or similar offenses) or cease-and-desist order,
court order, or judgment which violation is injurious to the Company’s business
and/or reputation;

 

(iv)       the continuing failure or habitual neglect by Executive to perform
Executive’s material duties hereunder to the reasonable satisfaction of the
Company, except that, if the Company determines that such failure or neglect is
curable, Executive shall have thirty (30) days from his receipt of a notice of
such failure or neglect to cure such condition and, if Executive does so to the
reasonable satisfaction of the Company (such cure opportunity being available
only once), then such failure or neglect shall not constitute Cause hereunder;

 

(v)       Executive’s material breach of this Agreement or any other contractual
obligation to the Company, except that, if such breach is curable as determined
in the Company’s discretion, Executive shall first have thirty (30) days from
his receipt of such notice of such breach to cure such breach and, if Executive
does so to the reasonable satisfaction of the Company, such breach shall not
constitute Cause hereunder.

 

(b)       If the Company terminates Executive’s employment for Cause, Executive
shall have no right to receive any compensation or benefit hereunder on and
after the Termination Date, except that Executive shall be entitled to receive
Executive’s Annual Salary earned through the Termination Date, any other
benefits that are earned and accrued under this Agreement prior to the
Termination Date, equity compensation pursuant to any applicable plan or award,
and reimbursement of expenses incurred prior to the Termination Date that are
reimbursable under this Agreement. These payments will be made within the
periods of time required by applicable law or in accordance with the terms of
the benefit plan, as applicable.

 

 

 

 3 

 

 

4.3       Termination by the Company Without Cause. The Company may terminate
Executive’s employment at any time without Cause upon thirty (30) days’ prior
written notice to Executive, or, at the Company’s discretion, payment of
Executive’s base salary (at the Annual Salary rate in effect at the time notice
is given) in lieu of notice for all or a portion of the thirty-day notice
period. If the Company terminates Executive’s employment without Cause, the
Severance Package provisions of Section 5 shall apply.

 

4.4       Termination of Employment By Executive. Executive may terminate
Executive’s employment with the Company at any time upon thirty (30) days’ prior
written notice to the Company. The Company, in its sole discretion, may choose
to accept the resignation as effective immediately upon such notice or any other
time within the thirty-day notice period. If Executive terminates Executive’s
employment with the Company, Executive shall have no right to receive any
compensation or benefit hereunder on and after the effective Termination Date,
except that Executive shall be entitled to receive Executive’s Annual Salary
earned through the Termination Date, other benefits that are earned and accrued
under this Agreement or under applicable Company benefit plans prior to the
Termination Date, equity compensation pursuant to any applicable plan or award,
and reimbursement of expenses incurred prior to the Termination Date that are
reimbursable under this Agreement. These payments will be made within the period
of time required by applicable law or in accordance with the terms of the
benefit plan, as applicable.

 

5.       Severance Package for Termination by the Company without Cause.
Executive shall be entitled to certain rights and shall be bound by certain
obligations as described in this Section 5 (the “Severance Package”) if the
Company terminates Executive’s employment without Cause. For purposes of this
Agreement, the Severance Package shall consist of all of the following rights
and obligations:

 

(a)       Executive shall be entitled to receive Executive’s Annual Salary
earned through the Termination Date, other benefits that are earned and accrued
under this Agreement and under applicable Company benefit plans, equity
compensation pursuant to any applicable plan or award, and reimbursement of
expenses incurred prior to the Termination Date that are reimbursable under this
Agreement; and

 

(b)       If Executive signs a general release of claims in favor of the Company
in a form provided to Executive by the Company (the “Release”), with such
Release becoming effective (after any revocation period has lapsed), and
Executive continues to comply with the terms of this Agreement and all other
contractual obligations to the Company, Executive shall also be entitled to all
of the following:

 

(i)       If the Company terminates Executive’s employment without Cause prior
to March 18, 2018 (the two-year anniversary of the date Executive commenced
employment with the Company), Executive will be entitled to receive severance
pay in an amount equal to six (6) months of Executive’s base Annual Salary, at
the rate then in effect (less applicable withholdings and deductions), to be
paid in accordance with the Company’s normal payroll practices, with the first
installment payment(s) commencing within sixty (60) days following the
Termination Date, provided that if the 60-day period spans two calendar years,
such payments will commence in the second calendar year. Additionally, subject
to applicable approval(s), Executive’s Option Award will be amended to provide
for an additional six (6) months of vesting as of the Termination Date in the
event of the termination of Executive’s employment without Cause prior to March
18, 2018, subject to Executive’s compliance with the terms of this Agreement,
including the Release described above.

 

(ii)       If the Company terminates Executive’s employment without Cause on or
after March 18, 2018, Executive will be entitled to receive severance pay in an
amount equal to twelve (12) months of Executive’s base Annual Salary, at the
rate then in effect (less applicable withholdings and deductions), to be paid in
accordance with the Company’s normal payroll practices, with the first
installment payment(s) commencing within sixty (60) days following the
Termination Date, provided that if the 60-day period spans two calendar years,
such payments will commence in the second calendar year. Additionally, subject
to applicable approval(s), Executive’s Option Award will be amended to provide
for an additional twelve (12) months of vesting as of the Termination Date in
the event of the termination of Executive’s employment without Cause on or after
March 18, 2018, subject to Executive’s compliance with the terms of this
Agreement, including the Release described above.

 

 

 

 4 

 

 

6.       Covenants of Executive.

 

6.1       General Covenants of Executive. Executive acknowledges that (a) the
principal business of the Company is providing residential real estate brokerage
services to real estate agents and brokers substantially without the use of
brick and mortar offices (such business, and any and all other businesses that
after the date hereof, and from time to time during Executive’s employment with
the Company, become material with respect to the Company’s then-overall
business, herein being collectively referred to as the “Business”); (b) the
Company knows of a limited number of persons who have developed the Business;
(c) the Business is national and, in part, international in scope; (d)
Executive’s work for the Company and its Affiliates has given and will continue
to give Executive access to Confidential Information (as defined herein); (e)
the covenants and agreements of Executive contained in this Section 6 are
essential to the business and goodwill of the Company; (f) the Signing Bonus
provided for in Section 3.2 above and other good and valuable consideration
provided pursuant to this Agreement is adequate and full consideration for
Executive’s covenants in this Section 6; (g) the geographical and temporal scope
of the covenants in this Section 6 are reasonable in light of Executive’s
position and the consideration provided in exchange for Executive’s covenants
and do not impose an undue hardship on Executive; and (h) the Company would not
have entered into this Agreement but for the covenants and agreements set forth
in this Section 6. For purposes of this Agreement, “Affiliate” means, with
respect to the Company, any person, partnership, corporation or other entity
that controls, is controlled by, or is under common control with the Company.

 

6.2       Covenant Against Competition and Solicitation.

 

(a)       During Executive’s employment with the Company, Executive shall not,
directly or indirectly, own, manage, control, or participate in the ownership,
management, or control of, or be employed or engaged by, or otherwise affiliated
or associated as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity of, any business or entity that is primarily engaged in
providing residential real estate brokerage services to real estate agents and
brokers in competition in any manner whatsoever with the Business of the Company
in any state or country or other jurisdiction in which the Company conducts its
Business; provided, however, that, notwithstanding the foregoing, Executive may
invest in securities of any entity, solely for investment purposes and without
participating in the business thereof, if (i) such securities are traded on any
national securities exchange or the National Association of Securities Dealers
Automated Quotation System or equivalent non-U.S. securities exchange, (ii)
Executive is not a controlling person of, or a member of a group which controls,
such entity and (iii) Executive does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such entity.

 

(b)       For a period of two (2) years following a termination of Executive’s
employment for any reason, Executive shall not, without the Company’s prior
written consent, directly or indirectly, on behalf of Executive or any other
person or entity, hire, solicit or encourage to leave the employment or other
service of the Company or any of its Affiliates, any employee, consultant or
contractor of, or any real estate agent or broker hanging his or her license
with, the Company or its Affiliates, or any person who was an employee,
contractor, or consultant of, or any real estate agent or broker who hung his or
her license with, the Company or its Affiliates at any time during the last
twelve (12) months of Executive’s employment with the Company.

 

(c)       For a period of two (2) years following a termination of Executive’s
employment for any reason, Executive shall not, whether for Executive’s own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
Affiliates’ respective relationship with, or endeavor to entice away from the
Company or any of its Affiliates, any person who during Executive’s employment
with the Company or any of its Affiliates is or was a customer or client of the
Company or any of its Affiliates (or any predecessor thereof). Notwithstanding
the above, nothing shall prevent Executive from soliciting loans, investment
capital, or the provision of management services from third parties engaged in
the Business if the activities of Executive facilitated thereby do not otherwise
adversely interfere with the operations of the Company’s Business.

 

Severability: If any court or other decision maker of competent jurisdiction
determines that any of Executive’s covenants contained in this Section 6.2, or
any part thereof, are unenforceable because of the scope, duration and/or
geographical coverage of such provision (including if and to the extent any
court of competent jurisdiction or arbitration panel determines that the laws of
the State of Nevada apply to these covenants notwithstanding the parties’
agreement in Section 7.6 regarding the application of the laws of the State of
Washington), then, to the extent permitted by applicable law, Executive and the
Company agree that the scope, duration and/or geographical coverage of such
provision, as the case may be, shall be reduced and/or revised as needed so that
such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced.

 

 

 

 5 

 

 

Nevada State Law: Moreover, with regard to any customers or clients of the
Company that are located within the State of Nevada, the foregoing provisions of
this Section 6.2 will not preclude Executive from providing services to any such
client or customer in Nevada after the Termination Date, provided that (a)
Executive did not solicit the client or customer, (b) the client or customer
voluntarily chose to leave the Company and seek services from the Executive
after the Termination Date, and (3) Executive is otherwise in compliance with
the obligations imposed on Executive in this Section 6.2. Further, in the event
Executive’s employment is terminated due to a reduction in force,
reorganization, or similar restructuring, this Section 6.2 will only apply to
Executive’s activities within the State of Nevada after the Termination Date for
the period in which Company pays Executive severance, benefits, or other
compensation following the Termination Date pursuant to Section 5 of this
Agreement.

 

Enforceability of Restrictive Covenants; Jurisdictions: The Company and
Executive intend to and hereby consent to jurisdiction to enforce the
restrictive covenants in Section 6.2 upon the courts of any jurisdiction within
the geographical scope of those restrictive covenants, pursuant and subject to
Sections 6.7 and 7.2 of this Agreement. If the courts of any one or more of such
jurisdictions hold the restrictive covenants in Section 6.2 wholly unenforceable
by reason of breadth of scope or otherwise, it is the intention of the Company
and Executive that such determination not bar or in any way affect the Company’s
right, or the right of any of its Affiliates, to the relief provided above in
the courts of any other jurisdiction within the geographical scope of such
restrictive covenants, as to breaches of such restrictive covenants in such
other respective jurisdictions, such restrictive covenants as they relate to
each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.

 

6.3       Non-Disclosure of Confidential Information. At any time during and
after , except in connection with the business and affairs of the Company and
its Affiliates, Executive shall keep secret and retain in strictest confidence,
and shall not use for his benefit or the benefit of others, all confidential
information relating to the Company and its Business and the business of any of
the Company’s Affiliates, customers, or clients, learned by Executive before or
after the Effective Date directly or indirectly as a result of his position with
the Company or its Affiliates (or any predecessor), including, without
limitation, information concerning the respective businesses, properties, profit
or loss figures, operations, strategies, licensing agreements, and business
transactions of any of them (or any of their predecessors) (the “Confidential
Information”). Executive will take reasonable measures to prevent unauthorized
persons or entities from obtaining, receiving, or gaining access to any
Confidential Information in Executive’s possession or control. Confidential
Information does not include information which (i) at the time of receipt or
thereafter becomes publicly known through no wrongful act of Executive; (ii) was
acquired by Executive in a manner that is not in contravention of applicable law
from a source that is not bound by a confidential relationship with the Company,
its Affiliates, customers, or clients or by a confidentiality or other similar
agreement; (iii) was legally in the possession of or developed by Executive
prior to the Effective Date; or (iv) is required to be disclosed by law or by
order of a court or governmental body or agency; provided, however, that in the
event disclosure is required by law, Executive must provide the Company with
prompt notice of such requirement so the Company may seek an appropriate
protective order prior to any such required disclosure by Executive.

 

6.4       NOTICE of Immunity for Certain Confidential Disclosures of Trade
Secrets. Executive is hereby notified of the following provisions of 18 U.S.C. §
1833(b):

 

(1)       Immunity.—An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

 

(2)       Use of trade secret information in anti-retaliation lawsuit.—An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret except pursuant to court order.

 

 

 

 6 

 

 

6.5       Intellectual Property.

 

(a)       “Intellectual Property” means all of the following that Executive
creates, conceives of, develops, or reduces to practice, alone or with others,
during Executive’s employment with the Company, whether or not during working
hours: ideas, concepts, techniques, formulas, know-how, trade secrets,
discoveries, improvements, processes, inventions, patentable subject matter,
works of authorship and other copyrightable subject matter, trademarks, and all
other matters ordinarily intended by the words “intellectual property,” whether
or not able to be registered. Executive acknowledges that all copyrightable
Intellectual Property that Executive prepares within the scope of employment
with the Company is a “work made for hire” under U.S. copyright law, and that
the Company therefore is the author and owner of all the copyrights in that
Intellectual Property. Also, Executive irrevocably and exclusively assigns to
the Company and its successors and assigns all right, title and interest in and
to all Intellectual Property relating to the Company, Affiliates, or any of
their current or future businesses, to the extent that the Company does not own
that Intellectual Property pursuant to the preceding sentence. This includes any
copyrights, mask works, patents (and any and all reissues, divisions,
continuations or continuations-in-part, renewals, extensions and restorations
thereof), trademarks, trade secrets, and any other proprietary rights in that
Intellectual Property, and any registrations and applications for registrations
for any of these. Executive will disclose promptly to the Company any and all
inventions, processes or designs that Executive may conceive of or reduce to
practice, alone or with others, from the beginning of Executive’s employment
until the Termination Date. Executive will sign, acknowledge, and deliver
documents and take other actions that the Company reasonably requests to protect
Company’s rights to Intellectual Property. If Executive fails in this, Executive
hereby irrevocably appoints the Company and its authorized officers and agents
as Executive’s agent and attorney-in-fact to do these things on Executive’s
behalf.

 

(b)       NOTICE: Executive’s obligation to assign under this Agreement will not
apply to any invention for which no trade secret information, equipment,
supplies, or facility of the Company was used and that was developed entirely on
Executive’s own time, unless the invention: (a) relates directly to the business
of the Company; (b) relates to actual or demonstrably anticipated research or
development work of the Company; or (c) results from any work performed by
Executive for the Company.

 

(c)       Prior Inventions: “Prior Invention” means any invention, process, or
design that Executive conceived of or reduced to practice, alone or with others,
before Executive’s employment with the Company, that Executive wishes to clarify
is not subject to this Section 6.5 and that is listed in Attachment B. (If
Attachment B is blank, there are no Prior Inventions.) Executive does not assign
rights in any Prior Invention to the Company under this Section 6.5. Executive
will not include any information on Attachment B that, by its disclosure to the
Company, would violate any confidentiality obligation Executive owes to any
third party, including a prior employer. If such confidentiality obligations
exist with respect to certain Prior Inventions, Executive must inform the
Company that Executive has not listed all Prior Inventions on Attachment B for
that reason. If Executive uses or incorporates any Prior Invention (or other
intellectual property not subject to assignment under this Agreement) in any
Company or Affiliate product or service, program, process, machine, development,
or work-in-progress, or if Executive permits the Company or its Affiliates to do
so, Executive hereby grants to the Company a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license (with right to sublicense) to make,
use, sell, offer for sale, import, modify, copy, distribute, publicly perform
and display, and make derivative works of such Prior Invention (or other
intellectual property), to the extent of Executive’s ownership or interest.

 

6.6       Return of Company Property. All memoranda, notes, lists, records,
property and any other tangible product and documents (and all copies thereof)
made, produced, or compiled by Executive, or made available to Executive during
his employment with the Company, that contain Confidential Information shall
remain the Company’s, its Affiliates’, clients’, or customers’ property, as the
case may be. Executive will deliver to the Company all such property and
Confidential Information upon Executive’s termination of employment and at any
other time upon request.

 

6.7       Rights and Remedies Upon Breach. Executive acknowledges and agrees
that any breach by him of any of the provisions of Sections 6.2, 6.3, or 6.5
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if Executive breaches, or threatens to
commit a breach of, any of the provisions of Sections 6.2, 6.3, or 6.5, the
Company and its Affiliates shall have the right and remedy to have such
provisions specifically enforced (without posting bond and without the need to
prove damages) by any court having equity jurisdiction, including, without
limitation, the right to an entry against Executive of restraining orders and
injunctions (preliminary, mandatory, temporary, and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its Affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by Executive, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of the provisions of Sections 6.2, 6.3, or 6.5. The Company has the right to
cease making the payments provided as part of the Severance Package described in
Section 5, except earned and accrued Annual Salary, benefits, equity
compensation and expenses as required by law or any applicable plan or award, in
the event of a material breach of any of the provisions of Sections 6.2, 6.3, or
6.5 that, if capable of cure and not willful, is not cured within thirty (30)
days after receipt of notice thereof from the Company.

 

 

 

 7 

 

 

6.8       Disclosures. Executive will disclose to the Company any employment,
consulting, or other service relationship he enters into during the six (6)
month period immediately following the Termination Date. Such disclosure must be
made within seven (7) days of Executive entering into such employment,
consulting, or other service relationship. Executive expressly consents to and
authorizes the Company to disclose this Agreement’s terms and conditions to any
future employer or user of his services and to take any steps the Company deems
necessary to enforce Executive’s promises herein.

 

7.       Other Provisions.

 

7.1       Severability. If it is determined that any of the provisions of this
Agreement, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions.

 

7.2       Arbitration. Except with respect to claims for temporary equitable
relief, pending resolution of any issues in arbitration, and any request for
injunctive relief, pursuant to and as contemplated by Sections 6.2 and 6.7, any
disputes arising under or in connection with this Agreement shall be resolved by
binding arbitration, to be held in Seattle, Washington in accordance with the
Employment Arbitration Rules, as amended from time to time, of the American
Arbitration Association (the “AAA”). The parties hereto understand that by
agreeing to this binding arbitration provision both the Company and Executive
voluntarily surrender their rights to civil litigation and a trial by jury and
any associated rights of appeal with respect to claims covered by this
Agreement, except as otherwise provided herein and by applicable law. The
Company and Executive will each select an arbitrator, and a third arbitrator
will be selected jointly by the arbitrators selected by the Company and
Executive within 15 days after demand for arbitration is made by a Party. If the
arbitrators selected by the Company and Executive are unable to agree on a third
arbitrator within that period, then either the Company or Executive may request
that the AAA select the third arbitrator. The arbitrators will possess
substantive legal experience in the principle issues in dispute and will be
independent of the Company and Executive. To the extent permitted by applicable
law and not prohibited by the Company’s certificate of incorporation and bylaws,
the Company will pay all expenses incurred in connection with the arbitration
and the fees and expenses of the arbitrators. The arbitrators will render their
final award within thirty (30) days following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the arbitrators.
The arbitrators will state the factual and legal basis for the award. The
decision of the arbitrators will be final and binding and not subject to
judicial review and final judgment may be entered upon such an award in any
court of competent jurisdiction, but entry of such judgment will not be required
to make such award effective.

 

7.3       Notices. Any notice, consent, or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by facsimile transmission, email transmission with a confirming telephone call,
or by certified, registered or express mail, postage prepaid. Any such notice,
consent or other communication shall be deemed given when so delivered
personally, delivered by overnight courier, sent by facsimile transmission, or
sent by email transmission with a confirming telephone call or, if mailed, five
days after the date of deposit in the United States mails as follows:

 

(a)       If to the Company, to:

 

Glenn Sanford, CEO

glenn@expworldholdings.com

(or the current CEO, if not Glen Sanford)

 

with a duplicate notice sent to:

 

1321 King Street, Suite 1

Bellingham, WA 98229

Attention: CEO

 

(b)       If to Executive, to:

 

______________

______________

Telephone: ________________

Email: ____________________

 

Any such person may, by notice given in accordance with this Section to the
other parties hereto, designate another address or person for receipt by such
person of notices hereunder.

 

 

 

 8 

 

 

7.4       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either) relating to the subject matter hereof including the
Initial Offer, but excluding the Option Award and Equity Plan. Notwithstanding
the foregoing, nothing in this Agreement supersedes or restricts any of
Executive’s existing obligations to the Company, under other agreements between
Executive and the Company, and all of Executive’s other obligations to protect
the Company’s Confidential Information, to assign intellectual property rights
to Company, or otherwise protect Company’s intellectual property and/or business
interests.

 

7.5       Waivers and Amendments. This Agreement may be amended, superseded,
canceled, or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

 

7.6       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Subject to Sections 6.2 and 6.7 above
and the parties’ obligations under Section 7.2, Executive and the Company each
hereby expressly consents to the exclusive venue and jurisdiction of the state
and federal courts located in King County, Washington for any lawsuit arising
from or relating to this Agreement.

 

7.7       Assignment; Binding Effect. The services and duties to be performed by
Executive hereunder are personal and may not be assigned or delegated by
Executive. The Company may assign this Agreement without notice to Executive.
Executive consents to such assignment and agrees and acknowledges that all terms
and conditions of this Agreement will remain in effect after any such
assignment. This Agreement shall be binding upon and inure to the benefit of the
executors, administrators, heirs, successors and permitted assigns of the
parties.

 

7.8       Withholding. The Company shall be entitled to withhold from any
payments hereunder any amount of withholding or deductions required by law.

 

7.9       Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

7.10       Survival. The rights and obligations of the parties under this
Agreement, which by their nature would continue beyond the termination of
Executive’s employment, shall survive the termination of Executive’s employment
or expiration of this Agreement.

 

7.11       Existing Agreements. Executive represents to the Company that
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit Executive from executing this Agreement or limit Executive’s
ability to fulfill Executive’s responsibilities hereunder.

 

7.12       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

7.13       Parachute Provisions.

 

(a)       Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its Affiliates to
Executive or for Executive’s benefit pursuant to the terms of this Agreement or
otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and would, but for this Section 7.13 be subject to
the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to Executive if
the Covered Payments are limited to the extent necessary to avoid being subject
to the Excise Tax. Only if the amount calculated under (i) above is less than
the amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

 

 

 



 9 

 

 

(b)       Any such reduction shall be made by the Company in its sole discretion
consistent with the requirements of Section 409A of the Code.

 

(c)       Any determination required under this Section 7.13, including whether
any payments or benefits are parachute payments, shall be made by the Company in
its sole discretion. Executive shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 7.13. The Company's determination shall be
final and binding on Executive.

 

7.14       Indemnification; Director’s and Officer’s Insurance. Executive shall
be entitled to indemnification in all instances in which Executive is acting
within the scope of his authority to the fullest extent permitted by applicable
law and not prohibited by the Company’s certificate of incorporation and bylaws
or operating agreement, as applicable, from and against any damages or
liabilities, including reasonable attorney’s fees; provided, however, that
Executive shall not be entitled to indemnification for damages or liabilities
which result from or arise out of Executive’s willful misconduct or gross
negligence.

 

7.15       409A. This Agreement and the amounts payable and other benefits
hereunder are intended to comply with, or otherwise be exempt from, Section 409A
of the Internal Revenue Code of 1983 (the “Section 409A”). This Agreement shall
be administered, interpreted and construed in a manner consistent with
Section 409A. If any provision of this Agreement is found not to comply with, or
otherwise not to be exempt from, the provisions of Section 409A, it shall be
modified and given effect, in the sole discretion of the Company and without
requiring Executive’s consent, in such manner as the Company determines to be
necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A. Each payment under this Agreement shall be treated as a separate
identified payment for purposes of Section 409A. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

 

With respect to any reimbursement of expenses of Executive, as specified under
this Agreement, such reimbursement of expenses shall be subject to the following
conditions: (a) the expenses eligible for reimbursement provided in one taxable
year shall not affect the expenses eligible for reimbursement provided in any
other taxable year; and (b) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred.

 

If a payment obligation under this Agreement arises on account of Executive’s
termination of employment and if such payment is subject to Section 409A, the
payment shall be paid only in connection with Executive’s “separation from
service” (as defined in Treas. Reg. Section 1.409A-1(h)). If a payment
obligation under this Agreement arises on account of Executive’s “separation
from service” (as defined under Treas. Reg. Section 1.409A-1(h)) while Executive
is a “specified employee” (as defined under Treas. Reg. Section 1.409A-1(h)),
any payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six months after such separation from service shall accrue without
interest and shall be paid on the first day of the seventh month beginning after
the date of Executive’s separation from service or, if earlier, within fifteen
(15) days after the appointment of the personal representative or executor of
Executive’s estate following his death.

 

 

[remainder of page intentionally left blank]

 

 

 

 

 10 

 

 

7.16       EXECUTIVE HAS READ AND UNDERSTOOD THE TERMS OF THIS AGREEMENT; RIGHT
TO SEPARATE COUNSEL. Executive acknowledges and agrees that he has fully read,
understands, and voluntarily enters into this Agreement. Executive further
acknowledges that he has been advised by the Company that he is entitled to have
this Agreement reviewed by counsel of Executive’s choice, and has either done so
or elected to forgo such right. EXECUTIVE UNDERSTANDS THAT HE AND THE COMPANY
ARE VOLUNTARILY AGREEING TO ARBITRATE DISPUTES ARISING UNDER THIS AGREEMENT AND
THAT THEY ARE WAIVING ANY RIGHT TO A TRIAL BY JURY.

 

 

 

IN WITNESS WHEREOF, the parties hereto have signed their names to this
Employment Agreement as of the day and year set forth below.

 



 

  COMPANY:  

 

EXP WORLD HOLDINGS, INC.,
a Delaware corporation:

 
     
  Date: 09/29/2017 By:      /s/ Glenn Sanford

 

 

Name: Glenn Sanford  

 

  Title: CEO

 

  EXECUTIVE:  
   
  Date: 09/27/2017 Signature: /s/ Alan Goldman  

 

Alan Goldman

   

 

 

 

 



 11 

